DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (2013/0229049) and Lehnst et al. (6,417,579).  Regarding independent claims 1 and 5, Larsson teaches a vehicle electric power supply apparatus (Fig. 2) comprising: a first electric power supply system including an electric power generator (A) and a first electric power storage (V2), the electric power generator being configured to be 5driven to revolve by an engine of the vehicle, the first electric power storage being coupled to the electric power generator; a second electric power supply system configured to be coupled in parallel with the first electric power supply system, the second electric power supply system including a starter motor (S) and a second electric power storage (V1), the starter motor being configured to start operation of the engine, the second electric power storage being coupled to the starter motor;  10a switch (S1) provided on an electrically-conducting path (top horizontal line) and configured to be controlled in one of an electrically-conductive state and a cutoff state, the electrically-conductive state being a state in which the second electric power supply system15 and the first electric power storage are coupled to each other, the cutoff state being a state in which the second electric power supply system and the first electric power storage are isolated   
Larsson fails to explicitly teach the use of a fuse to the left of switch, S1.  Lehnst teaches a similar vehicle electric power supply apparatus to that of Larsson.  Lehnst teaches the idea of using fuses throughout the various branches of a vehicle electric power supply apparatus (Col. 1, lines 15-22).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a fuse to the left of switch, S1, in Larsson’s invention since they are known to be used in the art and it would add another layer of protection to the various elements in the vehicle power supply apparatus.
Regarding claim 2, Larsson teaches the idea of the first electric power storage possibly being a variety of different elements and also the idea of it having a low internal resistance ([0018], [0019]).  Larsson fails to explicitly teach the internal resistance of the first power storage being smaller than the internal resistance of the second power storage.  However, it .
3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (2013/0229049) and Lehnst et al. (6,417,579) as applied to claim 1 above, and further in view of Urlass et al. (6,765,312).  Larsson and Lehnst teach the vehicle power supply apparatus as described above.  Larsson also teaches the second electric power supply system being configured to be coupled in parallel with the first electric power supply system via the switch (S1) and is configured to be disconnected from the first electric power supply system by the switch.  Larsson fails to explicitly teach the claimed electrical device.  Urlass teaches a similar vehicle power supply apparatus (Fig. 1) to that of Larsson.  Urlass teaches a second electric power supply system (2, 4, 6) further including an electrical device (6) of the vehicle, the electrical device and the starter motor (4) being configured to be coupled in parallel with the second electric power storage (2). (Col. 4, lines 18-25)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an electrical device into Larsson’s second electric power supply system as taught in Urlass, since Larsson is silent as to how other electrical devices in the vehicle are powered and Urlass teaches an example of this known in the vehicle art. 
Response to Arguments
4.	Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive.  Regarding the fuse, as pointed out by the Applicant, Lehnst discloses that “most circuits are protected from short circuits by use of fuses and/or circuit breakers, except for the starter cable, i.e. the connection between the positive pole of the battery and the starter motor.”  In Larsson’s invention the starter cable would be the line between V1 and S.  The proposed modification of Larsson with the teaching in Lehnst is to add a fuse between V1 and S1.  Also, the Applicant pointed out one embodiment of Lehnst that shows the fuse being disposed on the generator side of the switch.  However, that is only one example.  That is not to say that a fuse could not be placed on the starter side of the switch, as long as it’s not on the starter cable, which Lehnst arguably teaches away from.  But again, the proposed modification does not dispose the fuse on the starter cable, so therefore, the modification would be obvious to one of ordinary skill in the art based on the teachings in Lehnst.   
Regarding the amended limitation of claims 1 and 5, the Examiner believes Larsson teaches these limitations at [0042] and [0044]).  Larsson (at [0042]) teaches the idea of when the vehicle is off, the switch (S1) is in the cutoff state (i.e. 1)), and Larsson (at [0044]) teaches when the occupant starts the operation of the engine, switch the starter relay from the cutoff state to the electrically-conductive state to couple the starter motor and the second electric power storage to each other (i.e. 2)).  Therefore, Larsson teaches the switch being in a cutoff state BEFORE the starter relay couples the starter motor and the second electric power storage, in response to the detector detecting that the occupant starts the operation of the engine.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

DMP
6-9-2021


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836